BROWN, Chief Judge,
concurs.
hThe reality is that Mrs. Anderson pays no rent and will continue to live in her father’s house. The daughter, who is a major attending La. Tech, also lives in the house along with Mrs. Anderson’s sister. Mr. Anderson continues to furnish the daughter with an automobile and money. Even so, I accept the majority’s opinion on this point. I do not agree that the payment of interim support from December 2009 through March 2011 is “murky.” Mr. Anderson paid more than $900 per month. This court now affirms the retroactive payment of final support back to June 2010. Thus, he will end up paying both the final and interim support from June 2010 thru March 2011. Obviously and implicitly from the testimony of both Mr. and Mrs. Anderson, this interim payment was extended past the date of the judgment of divorce by the agreement of the parties.